IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jason Edward Eddington,                :
                 Appellant             :
                                       :    No. 1040 C.D. 2019
             v.                        :
                                       :    Submitted: January 31, 2020
Detective David Bixler, Detective      :
Sergeant Jeffrey Snell, West           :
Manchester Township Police             :
Department, Senior Deputy              :
Prosecutor Seth Bortner, Office of The :
District Attorney York County,         :
Administrator George Jacobs,           :
York County Drug Task Force,           :
Commonwealth of Pennsylvania           :


OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                                 FILED: May 11, 2020

            Jason Edward Eddington (Eddington) appeals, pro se, from the March 11,
2019 order of the Court of Common Pleas of York County (trial court), which sustained
the preliminary objections to Eddington’s “Petition for Writ of Replevin” (Complaint)
for legal insufficiency, based on the statute of limitations, filed by Detective David
Bixler, Detective Sergeant Jeffrey Snell, West Manchester Township Police
Department, Senior Deputy Prosecutor Seth Bortner, Office of The District Attorney
of York County, Administrator George Jacobs, York County Drug Task Force, and the
Commonwealth of Pennsylvania (collectively, Defendants). The trial court also denied
the motion for summary judgment filed by Eddington.
            On May 21, 2018, Eddington filed his Complaint against Defendants in
the trial court. As alleged in the Complaint, on July 25, 2012, Eddington had personal
property items located inside of a locked vehicle that was parked at a parking lot on
Bannister Street in York, Pennsylvania. (Complaint ¶10.) Eddington averred that the
personal property items in the vehicle included (1) a pair of size 10 Reebok sneakers;
(2) colostomy supplies; and (3) a “zipped closed camouflaged medication/travel bag
containing [his] camouflaged wallet that contained [$4,770.00] dollars cash that was
nudged under the passenger side seat.” Id. ¶11. According to Eddington, the total
value of his personal items was $5,145.00. Id. ¶12.
              Eddington asserted that on July 25, 2012, “one or more of the
Defendant[s] . . . unlawfully searched and seized [Eddington’s] said personal/private
property/items from the inside cab of the . . . vehicle, and have continued to maintain
the unlawful retention of [his] said property/items.” Id. ¶13. Eddington averred that
he has made numerous requests for the return of his personal items, including
submitting motions for return of the property, but that Defendants have refused to
return his items “despite numerous requests.” Id. ¶15. Eddington also asserted that on
March 23, 2015, Senior Deputy Prosecutor Seth Bortner and Administrator George
Jacobs “acted together with the knowledge and intent to conspire and commit the
criminal offenses of [p]erjury and/or [f]raud with intent to deceive” when they filed a
“[p]etition for [f]orfeiture and [a]ffidavit based upon allegations that are documented
and proven to be false, [] which includes but is certainly not limited to the date and
year [Eddington’s] personal/private/property items were unlawfully searched and
seized by the Commonwealth.” Id. ¶21.
              In the Complaint, Eddington alleged that Defendants’ seizure of and
failure to return his items constituted an unreasonable search and seizure and
infringement of his due process rights in violation of the United States and
Pennsylvania Constitutions. Id. ¶¶14, 16-20. He also stated that the “Commonwealth
[] ha[d] failed to seek and/or institute a [c]ivil [c]laim for [f]orfeiture in a timely manner
as required” and, therefore, that the “[p]etition for [f]orfeiture must fail as a [m]atter of

                                              2
[l]aw.” Id. ¶22. Eddington asserted that his personal property items should be
immediately returned to him; accordingly, he sought an order granting the “immediate
RETURN OF ALL [HIS] PROPERTY,” as well as monetary damages. Id. ¶¶ 23-24
(emphasis added). Attached to the Complaint were two affidavits, dated July 30, 2015,
and September 17, 2015, respectively, in which Eddington verified that his personal
items were seized on July 25, 2012. (Complaint, Ex. Nos. A-B.)
             Thereafter, Defendants filed preliminary objections to the Complaint, in
the nature of a demurrer, on the grounds that Eddington’s claims were barred by the
applicable statute of limitations and/or sovereign immunity and that Eddington could
not recover monetary damages on his claims. Eddington filed a response to the
preliminary objections. Moreover, before the trial court decided the preliminary
objections, Eddington filed a motion for summary judgment containing a number of
allegations that were not raised in the Complaint.
             On March 11, 2019, the trial court sustained Defendants’ preliminary
objections based on the statute of limitations, denied Eddington’s motion for summary
judgment, and dismissed the Complaint. In its opinion, the trial court noted that on
July 25, 2012, the West Manchester Police Department (WMPD) arrested Eddington
for theft by deception, criminal conspiracy to commit theft by deception, and theft by
unlawful taking in relation to a roofing and tree trimming scam. (Trial court op., March
11, 2019, at 2.) The trial court found that Detective David Bixler of the WMPD
acquired a warrant for the search of a white Dodge Ram pick-up truck, and the items
inventoried in the search were listed in Exhibit B to the Complaint. Id. The trial court
observed that Eddington previously filed motions for return of property in the
underlying criminal proceedings on May 6, 2013, September 20, 2013, December 31,
2013, January 27, 2014, and March 25, 2014. Id. The court also noted that on March
23, 2015, Senior Deputy Prosecutor Seth Bortner filed a petition for forfeiture



                                           3
regarding Eddington’s personal items. According to the trial court, the prior motions
for return of property and petition for forfeiture remain unresolved. Id.
             With respect to the instant matter, the trial court concluded that the
defense of the statute of limitations may be raised via preliminary objections when the
defense appears on the face of the pleading. Id. at 5. Although the trial court noted
that Eddington argued in his response that preliminary objections are not the proper
place to raise affirmative defenses, the trial court determined that “when a defense is
so clear on the face of the pleading, the court may rule on it during the preliminary
objection stage.” Id.
             The trial court concluded that the statute of limitations for replevin actions
is two years and that the statute “does not begin to run until the right to bring an action
arises; and the right to bring an action arises only upon an act by the possessor that is
inconsistent with the owner’s rights.” Id. (citing Fenton v. Ballick, 821 F. Supp. 2d
755, 761 (E.D. Pa. 2011)). The trial court also determined that a replevin claim arises
when a “defendant’s possession is ‘open, notorious, and under claim of right.’” (Trial
court op., March 11, 2019, at 5) (quoting Zuk v. Eastern Pennsylvania Psychiatric
Institute of the Medical College of Pennsylvania, 103 F.3d 294, 300 (3d Cir. 1996)).
The trial court held that “[n]ot only ha[d] the statute of limitations run, but
[Eddington’s] claim exceed[ed] it by three years, nine months, and twenty-seven days.”
(Trial court op., March 11, 2019, at 5.)
             The trial court also observed that Eddington argued in his response that
his claim was timely because the statute of limitations on a conversion claim does not
begin to run until the plaintiff has made a demand for the property and the defendant
has refused to deliver the property. Id. at 5-6. However, the trial court concluded that
Eddington was mistaken because his claim was for replevin, rather than conversion.
Id. at 6. Nonetheless, the trial court concluded that even if Eddington had made a
conversion claim, Eddington had “made numerous demands for the return of his

                                            4
property to which Defendants [had] ignored or refused” and, therefore, the statute of
limitations had run on either a conversion or replevin claim. Id.
             Finally, the trial court recognized that Eddington argued that the “trigger
date” starting the running of the statute of limitations occurred on April 26, 2017, when
the Superior Court denied his appeal in the criminal matter. Id. However, the trial
court determined that Eddington was mistaken and that the statute of limitations began
when Eddington “could have first maintained a successful action.” Id. According to
the trial court, the “correct start of the statute of limitations would have been when the
Defendants exerted control over [Eddington’s] property that was inconsistent with [his]
ownership” and that Eddington “could have chosen to pursue his [r]eplevin [a]ction at
that point” but “chose not to.” Id. The trial court held that the “correct time to file the
action would have been from July 25, 2012 to July 25, 2014,” but that Eddington “did
not file until May 21, 2018, almost four years beyond that date.” Id. Thus, the trial
court sustained Defendants’ preliminary objections.
             After Eddington filed his appeal, the trial court directed him to file a
statement of errors complained of on appeal (Statement). Eddington filed his Statement
on April 23, 2019. In addition to contending that the trial court erred in concluding
that the statute of limitations had run, Eddington argued, inter alia, that the trial court
erred in not conducting a hearing, issuing an order, and dismissing the
Commonwealth’s petition for forfeiture, and in failing to conduct a return of property
hearing pursuant to Eddington’s motions for return of property.
             On April 24, 2019, the trial court issued an opinion pursuant to Rule
1925(a) of the Pennsylvania Rules of Appellate Procedure, Pa.R.A.P. 1925(a), which
relied on and incorporated its earlier opinion. (Trial court op., April 24, 2019, at 1.)
The trial court also noted that the issues Eddington raised regarding his motions for
return of property and the Commonwealth’s petition for forfeiture were “not before
[the court], and therefore were not addressed” and that “[t]hese matters complained of

                                            5
were part of [Eddington’s] criminal matters originally addressed by the [trial court]
[c]rimnial [d]ivision docketed at CP-67-CR-7170-2012, CP-67-CR-7172-2012, CP-
67-CR-7173-2012, and CP-67-CR-8156-2012.” Id. at 1-2.
               On appeal,1 Eddington argues that (1) the trial court erroneously dismissed
his Complaint; (2) the dismissal of his Complaint violated the United States and
Pennsylvania Constitutions and the Pennsylvania Rules of Criminal and Civil
Procedure; and (3) the trial court erroneously calculated the date when Eddington had
an opportunity to file his Complaint and erroneously calculated the statute of
limitations. Throughout his brief, Eddington makes a multitude of arguments that are
somewhat indecipherable, but appears to argue in support of the merits of his
Complaint, as well as to attack his underlying criminal conviction.                          Despite
Eddington’s many contentions, the only issue germane to his appeal is whether the trial




       1
          “Our review of a trial court’s order sustaining preliminary objections and dismissing a
complaint is limited to determining whether the trial court abused its discretion or committed an error
of law.” Szoko v. Township of Wilkins, 974 A.2d 1216, 1219 n.7 (Pa. Cmwlth. 2009). When
“reviewing preliminary objections, all well pleaded relevant and material facts are to be considered
as true, and preliminary objections shall only be sustained when they are free and clear from doubt.”
Id. Moreover, “such review raises a question of law as to which our standard of review is de novo
and our scope of review is plenary.” Id.
        The question presented by a demurrer “is whether, on the facts averred, the law says with
certainty that no recovery is possible. Where a doubt exists as to whether a demurrer should be
sustained, this doubt should be resolved in favor of overruling it.” MacElree v. Philadelphia
Newspapers, Inc., 674 A.2d 1050, 1054 (Pa. 1996). “In determining whether the trial court properly
sustained preliminary objections, the appellate court must examine the averments in the complaint,
together with the documents and exhibits attached thereto, in order to evaluate the sufficiency of the
facts averred.” Orange Stones Co. v. City of Reading, 87 A.3d 1014, 1025 (Pa. Cmwlth. 2014).




                                                  6
court erred in sustaining Defendants’ preliminary objections and dismissing the
Complaint based on the statute of limitations.2, 3
               We now turn to whether the trial court correctly concluded that the statute
of limitations had run on Eddington’s claim.4 As Eddington filed an action in replevin,


       2
          In his appeal, Eddington appears to attack the constitutionality of his underlying criminal
conviction. He also repeatedly raises issues relating to the motions for return of property he filed in
his underlying criminal proceedings. However, because the Post Conviction Relief Act, 42 Pa.C.S.
§§9541-9546, is the exclusive state law remedy for persons challenging allegedly illegal convictions,
we are unable to address the constitutionality of issues relating to his conviction. See Commonwealth
v. Hall, 771 A.2d 1232, 1234 (Pa. 2001) (holding that the Post Conviction Relief Act is the exclusive
state law remedy for challenging allegedly illegal convictions). Additionally, because Eddington filed
the several motions for return of property in conjunction with his underlying criminal proceedings,
they are not part of the instant civil matter. Hence, the only issue presently before this Court is
whether the trial court erred in sustaining Defendants’ preliminary objections to Eddington’s replevin
action.

       3
          After the parties submitted briefs in this matter, Eddington filed a letter with this Court
seeking to update this Court regarding supposedly newly received relevant issues of fact. However,
because this was not the proper method to communicate with the Court, we will not consider it. See
Rule 2501(a) of the Pennsylvania Rules of Appellate Procedure, Pa.R.A.P. 2501(a) (providing that
after a case has been submitted on briefs, no communications may be made to the Court “except upon
application”).

       4
           We observe that Defendants raised the affirmative defense of the statute of limitations in
their preliminary objections to Eddington’s replevin action. Eddington’s brief contains no argument
or discussion regarding whether it was improper for Defendants to raise a statute of limitations
defense in their preliminary objections; accordingly, the issue is waived. See City of Philadelphia v.
Berman, 863 A.2d 156, 161 n.11 (Pa. Cmwlth. 2004) (holding that a party’s failure to develop an
issue in the argument portion of his brief constitutes waiver of the issue). However, even if Eddington
had not waived the issue, we would conclude that the trial court did not err in permitting Defendants
to raise a statute of limitations defense in their preliminary objections.
        Although an affirmative defense such as the statute of limitations typically must be raised in
new matter, where the defense is clearly applicable from the face of the pleadings and the opposing
party has not filed preliminary objections to the preliminary objections, the defense may be raised in
preliminary objections. McCulligan v. Pennsylvania State Police, 123 A.3d 1136, 1140 (Pa. Cmwlth.
2015), aff’d, 135 A.3d 580 (Pa. 2016); Davis v. Commonwealth, 660 A.2d 157, 159 (Pa. Cmwlth.
1995); Factor v. Goode, 612 A.2d 591, 592 (Pa. Cmwlth. 1992). More specifically, we have held
that while it is ordinarily improper to raise a statute of limitations defense in preliminary objections,




                                                   7
we initially provide a brief overview regarding replevin claims. “The action of replevin
is founded upon the wrongful taking and detention of property and seeks to recover
property in the possession of another.” Valley Gypsum Co. v. Pennsylvania State
Police, 581 A.2d 707, 710 (Pa. Cmwlth. 1990). Thus, “[r]eplevin is a possessory action
in which the issues are plaintiff’s title and right of possession. The primary relief
sought is the return of the property itself, the damages being merely incidental.” Id. In
order to be successful in a replevin action, the plaintiff must show not only that he has
title, but that he also has the right to immediate possession. International Electronics
Co. v. N. S. T. Metal Products Co., 88 A.2d 40, 42-43 (Pa. 1952); Marinkovich v.
Vitteck (Pa. Cmwlth., No. 1079 C.D. 2018, filed March 27, 2019), slip op. at 3 n.3;
Ford Motor Credit Co. v. Caiazzo, 564 A.2d 931, 933 (Pa. Super. 1989). Under
Pennsylvania law, replevin actions have a two-year statute of limitations. Bundy v.


               “[w]here a party erroneously asserts substantive defenses in
               preliminary objections rather than to [sic] raise these defenses by
               answer or in new matter, the failure of the opposing party to file
               preliminary objections to the defective preliminary objections, raising
               the erroneous defenses, waives the procedural defect and allows the
               trial court to rule on the preliminary objections.”

Borough of Nanty Glo v. Fatula, 826 A.2d 58, 64-65 (Pa. Cmwlth. 2003) (quoting Preiser v.
Rosenzweig, 614 A.2d 303, 305 (Pa. Super. 1992)); see also Scavo v. Old Forge Borough, 978 A.2d
1076, 1078-79 (Pa. Cmwlth. 2009) (same). Moreover, a response to the preliminary objections is an
inadequate mechanism to contest the manner by which the defendant asserted the statute of
limitations; instead, to challenge the defense the plaintiff must file his own preliminary objection to
strike the defense from the defendant’s preliminary objections. Schneller v. Prothonotary of
Montgomery County (Pa. Cmwlth., No. 1316 C.D. 2016, filed September 12, 2017), slip op. at 6-7;
Orange Stones Co. v. City of Reading, 87 A.3d 1014, 1022 (Pa. Cmwlth. 2014). Pursuant to this
Court’s Internal Operating Procedures, an unreported opinion of the Court filed after January 15,
2008, may be cited for its persuasive value. 210 Pa. Code §69.414(a).
        In the instant matter, although Eddington challenged the manner by which Defendants raised
the statute of limitations defense in his response to their preliminary objections, he did not file
preliminary objections to Defendants’ preliminary objections. Accordingly, even if Eddington had
not waived the issue of whether Defendants improperly asserted the statute of limitations defense by
not developing it in his brief, he also waived any procedural defect by not properly raising the issue
before the trial court. See Schneller, slip op. at 6-7; Borough of Nanty Glo, 826 A.2d at 64-65.



                                                  8
Wetzel (Pa. Cmwlth., No. 553 M.D. 2016, filed April 12, 2019), slip op. at 12 n.7,
appeal filed, (Pa., No. 27 WAP 2019, filed May 13, 2019); Robinson Coal Co. v.
Goodall, 72 A.3d 685, 689-90 (Pa. Super. 2013).
               The trial court concluded that the two-year statute of limitations on
Eddington’s replevin claim began when he could have first maintained a successful
action, which in its view occurred when Eddington’s personal items were seized, i.e.,
on July 25, 2012, and that Eddington filed the Complaint nearly four years beyond the
expiration of the statute of limitations. We agree.
               “In Pennsylvania, a cause of action accrues when the plaintiff could have
first maintained the action to a successful conclusion.” Fine v. Checcio, 870 A.2d 850,
857 (Pa. 2005). Therefore, “the statute of limitations begins to run as soon as the right
to institute and maintain a suit arises.” Id. “Normally, a cause of action accrues at the
time the injury is inflicted.” Pennock v. Lenzi, 882 A.2d 1057, 1060 (Pa. Cmwlth.
2005). For replevin actions, the cause of action accrues when a plaintiff’s property is
wrongfully taken or detained. See Robinson Coal Co., 72 A.3d at 690; Douglas v.
Joseph, 656 F. App’x 602, 605 (3d Cir. 2016).
               Here, Eddington alleged that his property was wrongfully seized by
Defendants on July 25, 2012. Therefore, his cause of action accrued on that date and
his statute of limitations expired two years later on July 25, 2014. See Robinson Coal
Co., 72 A.3d at 690; Douglas, 656 F. App’x at 605. Yet, Eddington did not file his
Complaint until May 21, 2018, which was nearly four years after the expiration of the
statute of limitations.5

       5
          While the Complaint is styled as a replevin action, we note that Eddington also alleges in
the Complaint that Defendants violated his rights under the United States and Pennsylvania
Constitutions. However, where plaintiffs allege violations of the United States Constitution and seek
relief pursuant to 42 U.S.C. §1983, such claims are subject to a two-year statute of limitations in
Pennsylvania. Morgalo v. Gorniak, 134 A.3d 1139, 1149 n.13 (Pa. Cmwlth. 2016); Burger v.



                                                 9
               Eddington argues that his cause of action did not accrue until April 2017,
when the Superior Court denied his appeal in the underlying criminal matter. However,
Eddington provides no legal authority to support his position that the instant replevin
action did not accrue prior to the Superior Court denying his appeal in the separate
criminal matter.6
               We recognize that the so-called “discovery rule applies to toll the statute
of limitations in any case in which a party is reasonably unaware of his or her injury at
the time his or her cause of action accrued.” Gleason v. Borough of Moosic, 15 A.3d
479, 485 (Pa. 2011). Under the discovery rule, “the point at which a party should have
been reasonably aware of his or her injury and its cause” fixes the commencement date
of the statute of limitations period. Id.
               There is nothing in the allegations of the Complaint to suggest that
Eddington was unaware that his property was taken on the actual date of its seizure,
July 25, 2012. Nevertheless, even if Eddington was initially unaware that his property
was seized, the Complaint makes clear that Eddington was aware of the seizure
relatively soon after it occurred.
               For example, Eddington alleged in the Complaint that he has made
numerous requests for the return of his personal items, including submitting motions


Borough of Ingram, 697 A.2d 1037, 1041 (Pa. Cmwlth. 1997). Similarly, claims brought under the
Pennsylvania Constitution are governed by a two-year statute of limitations. Storch v. Miller, 585
A.2d 1173, 1174 (Pa. Cmwlth. 1991); see also Metzger v. Pike County (Pa. Cmwlth., No. 432 C.D.
2012, filed December 13, 2012), slip op. at 18-19; McGinness v. Nazareth Borough (E.D. Pa., No.
CIV.A. 13-7087, filed April 2, 2015), slip op. at 11-12, 2015 WL 1511051, at *5. Thus, even if
Eddington’s Complaint could be construed to contain constitutional claims, such claims would still
be untimely under the two-year statute of limitations.

       6
          Of course, as noted previously, our decision only applies to the statute of limitations for
Eddington’s instant replevin action and we do not address the statute of limitations for the motions
for return of property that were filed in the underlying criminal matter.



                                                 10
for return of property. (Complaint ¶15.) In its opinion, the trial court observed that
Eddington previously filed motions for return of property in his criminal proceedings
on May 6, 2013, September 20, 2013, December 31, 2013, January 27, 2014, and
March 25, 2014. (Trial court op., March 11, 2019, at 2.) Our review of the trial court’s
docket in Eddington’s underlying criminal matters, at CP-67-CR-7170-2012, CP-67-
CR-7172-2012, CP-67-CR-7173-2012, and CP-67-CR-8156-2012, confirms that
Eddington did, indeed, file motions for return of property on these dates.7 Thus, even
if Eddington was initially unaware that his property was taken, his filing of several
motions for return of property in his criminal proceedings establishes that he was aware
his property had been seized by March 25, 2014, at the latest, meaning the two-year
statute of limitations for his replevin claim expired by March 25, 2016, or over two
years before he filed the instant action.8

       7
        It is well-established that courts may take judicial notice of official court records, including
public docket entries, when deciding preliminary objections. See Doxsey v. Commonwealth, 674
A.2d 1173, 1174 (Pa. Cmwlth. 1996); see also Barnes v. Department of Corrections (Pa. Cmwlth.,
No. 41 M.D. 2017, filed August 28, 2017), slip op. at 2 n.1; Pryor v. PA Dept. of Corrections (Pa.
Cmwlth., No. 355 M.D. 2015, filed April 27, 2016), slip op. at 9-10.

       8
          Eddington also argues that the statute of limitations on a “conversion” claim does not begin
to run until a plaintiff makes a demand for the property and the defendant refuses to deliver it, but
that here, Defendants have not refused to return his property. The Complaint does not mention a
conversion claim and there is nothing in the Complaint to remotely suggest that Eddington raised a
claim sounding in conversion, as opposed to replevin. Nevertheless, assuming arguendo that
Eddington brought a conversion claim, we agree with the trial court that the statute of limitations on
such a claim has run. See Trial court op. at 6.
        “Conversion is a tort by which the defendant deprives the plaintiff of his right to a chattel or
interferes with the plaintiff's use or possession of a chattel without the plaintiff's consent and without
lawful justification.” Pittsburgh Construction Co. v. Griffith, 834 A.2d 572, 581 (Pa. Super. 2003).
“Although the exercise of control over the chattel must be intentional, the tort of conversion does not
rest on proof of specific intent to commit a wrong.” L.B. Foster Co. v. Charles Caracciolo Steel &
Metal Yard, Inc., 777 A.2d 1090, 1095 (Pa. Super. 2001). “A plaintiff has a cause of action in
conversion if he or she had actual or constructive possession of a chattel at the time of the alleged
conversion.” Pittsburgh Construction Co., 834 A.2d at 581. In Pennsylvania, conversion claims, like
replevin claims, are subject to a two-year statute of limitations. Mikkilineni v. Amwest Surety



                                                   11
               Additionally, Eddington attached two affidavits to the Complaint, dated
July 30, 2015, and September 17, 2015, respectively, in which he verified that his
personal items were seized on July 25, 2012. (Complaint, Ex. Nos. A-B.) These
affidavits demonstrate that Eddington knew that his property had been seized as of July
2015 and September 2015, respectively. Consequently, even if we were to use the later
of these two dates as the date when Eddington discovered that his property had been
taken, the two-year statute of limitations would have expired on September 17, 2017,
which was nearly a year before he filed the Complaint in this action.
               Although the Complaint does not contain any allegations suggesting that
Eddington was unaware his property was seized on July 25, 2012, the Complaint’s
averments and attachments, as well as official record in his criminal proceedings,
establish that Eddington knew his property was taken by September 2015, at the latest.
Accordingly, reliance on the discovery rule to toll the statute of limitations would not
salvage Eddington’s otherwise untimely claims.



Insurance Co., 919 A.2d 306, 313 (Pa. Cmwlth. 2007); Wm. B. Tenny, Builder and Developer v.
Dauphin Deposit Bank & Trust Co., 448 A.2d 1073, 1076 (Pa. Super. 1982). A conversion cause of
action does not accrue until the plaintiff makes a demand for the property, and the defendant refuses
to deliver it. Norriton East Realty Corp. v. Central-Penn National Bank, 254 A.2d 637, 639 (Pa.
1969); Wm. B. Tenny, Builder and Developer, 448 A.2d at 1076.
        While Eddington argues that Defendants never refused to return his property, the Complaint
alleges that Eddington “has made numerous requests for the return of” his property, including
submitting motions for the return of his property, “and Defendants have refused to return said
property/items back to [Eddington] despite numerous requests.” (Complaint ¶15.) Further, as the
trial court correctly determined, Eddington’s numerous motions for return of his property in his
criminal proceedings, which Defendants ignored, establish the demand and refusal requirements that
triggered the running of the statute of limitations on a conversion claim. See, e.g., Serafini v. Mariani
(M.D. Pa., No. 3:CV-08-0469, filed March 31, 2010), slip op. at 13-14, 2010 WL 1342926, at *5-*6
(holding that the filing of a lawsuit is sufficient to satisfy the demand and refusal elements of a
conversion action). Therefore, regardless of whether Eddington brought a replevin or conversion
claim, the statute of limitations has run.




                                                  12
               Because the statute of limitations has run on Eddington’s replevin action,
we affirm the trial court’s order sustaining Defendants’ preliminary objections and
dismissing the Complaint.9




       9
          Although we conclude that the trial court did not err in concluding that the instant action was
untimely, we do not address and do not decide whether Eddington’s motions for return of property,
filed in his criminal matter, were timely.


                                                  13
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jason Edward Eddington,                :
                 Appellant             :
                                       :   No. 1040 C.D. 2019
             v.                        :
                                       :
Detective David Bixler, Detective      :
Sergeant Jeffrey Snell, West           :
Manchester Township Police             :
Department, Senior Deputy              :
Prosecutor Seth Bortner, Office of The :
District Attorney York County,         :
Administrator George Jacobs,           :
York County Drug Task Force,           :
Commonwealth of Pennsylvania           :


PER CURIAM

                                   ORDER


            AND NOW, this 11th day of May, 2020, the March 11, 2019 order of
the Court of Common Pleas of York County is affirmed.